DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on 05/19/2021.
Claims 1-20 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites “a first relay electrically coupled to a first line of a feed circuit”.  It is unclear if the “feed circuit” is the same as the “feed circuit” as cited in claim 14 or different “feed circuit”.  For examination purpose, it will be construed as the cited “feed circuit” in claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narla et al., US Patent Publication 2017/0271875; hereinafter “Narla”.
Regarding claim 1, Narla discloses an electrical system (Fig. 2), comprising: 
an energy control system (Fig. 2, 204, 205, 207) electrically coupled to a utility grid (Fig. 2, 203); 
a backup photovoltaic (PV) power generation system (Fig. 2, 201) electrically coupled to the energy control system (Fig. 2, 204, 205, 207), the backup PV power generation system configured to generate and supply power [0027]; 
an energy storage system (Fig. 2, 206) electrically coupled to the energy control system (Fig. 2, 204, 205, 207), the energy storage system having one or more energy 
a PV disconnect device (Fig. 2, 209) electrically coupled to the backup PV power generation system (Fig. 2, 201) and the energy control system (Fig. 2, 204, 205, 207), 
wherein the PV disconnect device (Fig. 2, 209) is configured to electrically disconnect the backup PV power generation system (Fig. 2, 201) from the energy control system (Fig. 2, 204, 205, 207).
Regarding claim 2, Narla discloses the electrical system of claim 1 above, Narla also discloses wherein the energy control system comprises a backup power bus (Fig. 2, bus between 201 and 209) electrically coupled to the backup PV power generation system (Fig. 2, 204, 205, 207) and the energy storage system (Fig. 2, 201), and wherein the PV disconnect device is disposed downstream of the backup PV power generation system (Fig. 2, 209 is downstream of 201) and upstream of the backup power bus (Fig. 2, 224 is upstream of 209).
Regarding claim 13, Narla discloses the electrical system of claim 1 above, Narla also discloses the PV disconnect device comprises at least one of an electromechanical relay, a solid-state relay [0020], and a controllable alternating current breaker electrically coupled to the backup PV power generation system.
Regarding claim 18, Narla discloses a method for controlling an electrical system (Fig. 2) having a backup PV power generation system (Fig. 2, 201), an energy storage system (Fig. 2, 206), and an energy control system (Fig. 2, 200), the energy control system (Fig. 2, 204, 205, 207) electrically coupled to the PV power generation 
monitoring electronic data from the electrical system (Fig. 2, 204 is a Detection & Initiation Circuit); 
determining whether the monitored electronic data indicates a power deviation event ([0028] “when AC grid 203 is lost during a power outage”) (embodiment of Fig. 2 discloses the anti-islanding relays 216 but does not explicitly disclose monitoring voltage coming from the AC grid.  Embodiment of Fig. 1 discloses “sensing circuit 118 for detecting a loss of AC grid voltage 106, e.g., when a fireman has shut off a point of interconnection (POI) of AC grid 106 at the main utility panel” [0023].  It would have been); and 
opening a PV disconnect device (Fig. 2, 209) to electrically disconnect the backup PV power generation system from a microgrid interconnection device (Fig. 2, 216) of the energy control system (Fig. 2, 200).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla.  
Regarding claim 5, Narla discloses the electrical system of claim 1 above, wherein the energy control system comprises: 
a microgrid interconnection device (Fig. 2, 216) electrically coupled to the backup PV power generation system (Fig. 2, 201), the energy storage system (Fig. 2, 206), at least one backup load (Fig. 2, 208), and the utility grid, (Fig. 2, 203) and 
a controller (Fig. 2, 204) in communication with the microgrid interconnection device (Fig. 2, 216) and the PV disconnect device (Fig. 2, 209), the controller configured to monitor electronic data of the electrical system (Fig. 2, 204 is a Detection & Initiation Circuit).  
In embodiment of Fig. 2, Narla discloses the anti-islanding switch.  In the embodiment of Fig. 1, Narla discloses a controller 112 is configured to detect a power deviation event such as power outage [0023].  In embodiment of Fig. 2, Narla is silent about the controller is configured to detect a power deviation event such as detecting anti-islanding condition.  However, it is well-known in the art that in order to control the anti-islanding detecting circuitries are usually associate to detect grid faults events.  It would have been obvious to one of ordinary skill in the art before the invention was filed to have modified the embodiment of Fig. 2 to including the teaching of embodiment of Fig. 1 and detecting the power deviation event such as detecting anti-islanding condition 
  Regarding claim 9, Narla discloses electrical system of claim 5 above in the embodiments of Fig. 1 and Fig. 2.  In the embodiment of Fig. 1, Narla also discloses the electronic data includes an operating status of the utility grid electrically coupled to the microgrid interconnection device (“sensing circuit 118 for detecting a loss of AC grid voltage 106, e.g., when a fireman has shut off a point of interconnection (POI) of AC grid 106 at the main utility panel” [0023], and the power deviation event includes when the operating status indicates a power outage of the utility grid [0023].

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla in view of Narla et al., US Patent Publication 2018/0048159; hereinafter “Narla ‘159”.
Regarding claim 3, Narla discloses electrical system of claim 1 above, wherein the energy control system comprises 

Regarding claim 4, the combination of Narla and Narla ‘159” discloses electrical system of claim 3 above, Narla discloses the PV disconnect device (Fig. 2, 209) is in communication with a controller of the microgrid interconnection device (Fig. 2, 209 in communicate with 216).  Narla does not disclose the PV disconnect device is disposed in the housing of the energy control system.  Narla ‘159” discloses PV disconnect device can be disposed in the housing of the energy control system [0036].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Narla ‘159” and have the PV disconnect device is disposed in the housing of the energy control system.  Doing so would prevent running wire/cable from a distance. 

Claim(s) 6-8 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla in view of Ramezan, US Patent Publication 2017/0336821; hereinafter “Ramezan”.
Regarding claim 6, Narla discloses the electrical system of claim 5 above, Narla does not disclose the electronic data includes at least one of a power output of the 
Regarding claim 7, the combination of Narla and Ramezan discloses the electrical system of claim 6 above, Ramezan further discloses the power deviation event includes when the monitored power output of the backup PV power generation system is greater than the available storage capacity of the energy storage system ([0009]-[0013] the system using battery as controllable load to control the electrical system. When load of a battery is low meaning the available storage capacity is low which cause the net load is below the lower threshold, the system control to turn off the PV production).
Regarding claim 8, the combination of Narla and Ramezan discloses the electrical system of claim 6 above, Ramezan further discloses the power deviation 
Regarding claim 11, Narla discloses the electrical system of claim 5 above, Narla does not disclose after disconnecting the backup PV power generation system from the microgrid interconnection device, the controller is configured to keep the PV disconnect device in an open state for a predetermined time period.  Ramezan discloses an electrical system that disconnecting PV power generation system from a power distribution system, and after disconnecting the backup PV power generation system from the microgrid interconnection device, the controller is configured to keep the PV disconnect device in an open state for a predetermined time period [0068] “to turn off the PV generation until the next decision time”.  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Ramezan and performing the task after disconnecting the backup PV power generation system from the microgrid interconnection device, the controller is configured to keep the PV disconnect device in an open state for a predetermined time period.  Doing so would allow the system continuing to return to operation after the power deviation event has passed.  
Regarding claim 12, the combination of Narla and Ramezan discloses the electrical system of claim 11 above, Ramezan further discloses the predetermined time period is based on an algorithm ([0068] “until the next decision time” is an algorithm) or a lookup table.

Claim(s) 10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla in view of Joos et al., US Patent Publication 2009/0319093; hereinafter “Joos”.
Regarding claim 10, Narla discloses the electrical system of claim 11 above, Narla does not disclose the electronic data includes a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period.  However, detecting anti-islanding condition based on frequency is well-known in the art.  The reference of Joos is provided as an evidence, Joos discloses a distribution system detecting anti-islanding condition base on a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period [0010]-[0011], [0086].  It would have been obvious to one of ordinary skill in the art before the time the invention was filled to incorporate the teaching of Joos and have the electronic data includes a frequency of the power supplied by the backup PV power generation system, and the power deviation event includes when the monitored frequency of the power supplied by the backup PV power generation system rises above a setpoint frequency more than a predetermined number of times within a predetermined time period, since the detecting anti-islanding condition based on frequency is well-known in the art.
Regarding claim 19, Narla discloses the method of claim 18 above, Narla discloses the relay is an anti-islanding relay.  Narla is silent about the step of determining whether the monitored electronic data indicates a power deviation event  further includes comparing a frequency of the power supplied by the backup PV power generation system to a setpoint frequency.  However, it is well known in the art that primary function of an anti-islanding relay is based on measurement at the point of connection and activate the relay based on the result of the measurement; and measurement current, voltage and frequency are often use to monitor grid events.  The reference of Joos is introduced to provide as an evidence.  Joos discloses an activation of anti-islanding relay is based on current, voltage and frequency [0010]-[0011] [0081] (power is the product of current and voltage measurement) [0086] [0148] [0149]. It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Joos and include measuring current, voltage, and frequency for the detection of anti-islanding condition in order to have the step of determining whether the monitored electronic data indicates a power deviation event further includes comparing a frequency of the power supplied by the backup PV power generation system to a setpoint frequency.  Doing so would allow operating the anti-islanding relay properly, otherwise, the anti-islanding relay would not operate as an anti-islanding relay.
Regarding claim 20, Narla discloses the method of claim 18 above, Narla discloses the relay is an anti-islanding relay.  Narla is silent about the step of determining whether the monitored electronic data indicates a power deviation event 
However, it is well known in the art that primary function of an anti-islanding relay is based on measurement at the point of connection and activate the relay based on the result of the measurement; and measurement current, voltage and frequency are often use to monitor grid events.  The reference of Joos is introduced to provide as an evidence.  Joos discloses an activation of anti-islanding relay is based on current, voltage and frequency [0010]-[0011] [0081] (power is the product of current and voltage measurement) [0086] [0148] [0149]. It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Joos and include measuring current, voltage, and frequency for the detection of anti-islanding condition in order to have the step of determining whether the monitored electronic data indicates a power deviation event further includes detecting when an operating status of the utility grid indicates a power outage.  Doing so would allow operating the anti-islanding relay properly, otherwise, the anti-islanding relay would not operate as an anti-islanding relay.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla, US Patent Publication 2018/0123348; hereinafter “Narla ‘348” in view of Joos.
Regarding claim 14, Narla ‘348 discloses a photovoltaic (PV) disconnect device (Fig. 8 and Fig. 10), comprising: 
a relay component (Fig. 8, 614) electrically coupled to a feed circuit (Fig. 8, output of 614 AC grid phase 1-3) of a backup PV power generation system (Fig. 8 and 
a sensor circuit (Fig. 8, 802b) configured to measure at least one of AC voltage [0061], frequency, and current across the feed circuit of the backup PV power generation system (Fig. 8, 802b across output of inverter that converting power generated by the PV module 620); 
a connector port (Fig. 8, connection terminate at 406) electrically coupled to an energy control system (Fig. 8, 406); and 
a controller (Fig. 8, 406) operatively coupled to the relay component (Fig. 8, 406 coupled to 614 through 802), the sensor circuit (Fig. 8,802b), and the connector port, wherein the controller is configured to receive AC voltage [0061], current, and frequency ([0064] indicates frequency must be measured for synchronization under three-phase AC grid) measurements from the sensor circuit and actuate the relay component, 
wherein the controller is configured to process the AC voltage, current, and frequency measurements and selectively actuate the relay component based on the processed AC voltage, current, and frequency measurements [0061].
Narla ‘348 discloses measuring current, voltage [0061] and the anti-islanding relay (Fig. 8, 614).  Narla ‘348 does not explicitly disclose the controller is configured to process the AC voltage, current, and frequency measurements and selectively actuate the relay component based on the processed AC voltage, current, and frequency measurements.
However, it is well known in the art that primary function of an anti-islanding relay is based on measurement at the point of connection and activate the relay based on the result of the measurement; and measurement current, voltage and frequency are often .

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narla and Joos in view of Dent US Patent Publication 2012/0281444; hereinafter “Dent”.
Regarding claim 15, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Narla further discloses the relay component comprises: 
a first relay (Fig. 8, top switch of AI relay 614) electrically coupled to a first line (Fig. 8, top line of 614) of a feed circuit (Fig. 8, outputs of 614); 
a second relay (Fig. 8, bottom switch of AI relay 614) electrically coupled to a second line (Fig. 8, bottom line of 614) of the feed circuit (Fig. 8, output of 614); and 

the combination of Narla and Joos does not disclose a relay driver for driving the relay.  However, it is well-known in the art that control signal from a controller such as a microprocessor or a logic gate usually incapable of driving a relay and mostly required a relay driver.  The reference of Dent is introduced to provide as an evidence.  Dent discloses relay driver for driving a relay [0135].  It would have been obvious to one of ordinary skill in the art before the time the invention was filed to incorporate the teaching of Dent and provide a relay driver to drive the relays.  Doing so would allow having enough power to drive the relays.
Regarding claim 16, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Narla further discloses wherein the sensor circuit (Fig. 8, 802b) is configured to measure a first phase line-to-neutral voltage  of the feed circuit (Fig. 8, 614 is across two lines of phase 1 as shown in Fig. 10) and a second phase line- to-neutral voltage of the feed circuit (Fig. 8, 614 is across two lines of phase 2 as shown in Fig. 10).  
Narla discloses the first phase and the second phase lines each with two conductors.  Narla does not disclose the second conductor of each phase is the neutral line.  Dent discloses measurement is made between a phase line and a neutral line (Fig. 6, neutral).  It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 17, the combination of Narla and Joos discloses the PV disconnect device of claim 14 above, Joos further discloses the processing of voltage measurements comprises comparing the voltage measurements to a first predetermined threshold (Fig. 4, shows 20% voltage dip), and wherein the first predetermined threshold is based on an electrical code [0105]-[0112].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836